Citation Nr: 1133063	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 26, 1970, to April 14, 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Atlanta, Georgia, which denied the above claim.

In June 2005 the Veteran testified at a personal hearing over which a decision review officer of the RO presided.  In June 2008, he testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of each hearing has been associated with the Veteran's claims file.

In August 2008, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial of his service connection claim to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court vacated and remanded the Board's August 2008 decision that had denied the Veteran's service connection claim.  The matter was then returned to the Board in August 2010 which time it was remanded for additional development.  It is now returned to the Board. 

The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran filed a claim for entitlement to service connection for PTSD.  The medical evidence of record, however, indicates that the Veteran also has been diagnosed with a variously diagnosed psychiatric disorder, to include psychotic disorder, not otherwise specified.  As such, the claim has been recharacterized more generally, as set forth above.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that 
was incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2002, October 2002, May 2003, August 2003, November 2003, January 2004, March 2004, August 2010, January 2011, and March 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

As noted above, this case was previously remanded by the Board in August 2010.  The Board finds that the agency of original jurisdiction substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Regardless, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

PTSD

Eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed inservice stressor actually occurred; and

(3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997). The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for Veterans without documentation of having engaged in combat with the enemy.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010). Previously, VA was required to undertake extensive development to determine whether a Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(3).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

During the Veteran's June 2005 and June 2008 personal hearings, he asserted that he experienced a number of stressful incidents during his period of active service which was made up entirely of basic training.  The Veteran denied being involved in combat.  He described that during basic training, he had witnessed a fellow serviceman die after drowning in his own blood which he had been coughing up over the course of the preceding night.  He indicated that this fellow serviceman, whom he could not identify, had been in a bunk one row over from him, and that the Veteran had attempted to get help from his drill instructor, but that his pleas for assistance had gone unanswered.  He added that the following day, after the fellow serviceman had died, the platoon was directed not to tell anyone, but to forget all about the incident.  The Veteran also described an incident in which he had been chopped in the Adam's apple after disobeying a direct order from his drill sergeant.  He also indicated that when in his second platoon after being reassigned, he had been thrown to the floor, kicked, and spit on.  He was ordered not to go to the infirmary or tell anyone that he had not been treated. 

The Veteran's service treatment records are negative for treatment or diagnosis of PTSD or any other psychiatric disorder during his period of active service.  A letter from the Medical Detachment, Neuropsychiatric Center, Marine Corps Recruit Depot, dated in April 1970, shows that psychiatric evaluation revealed that the Veteran suffered from no physical or mental disability which would warrant his discharge by reason of physical disability.

The Veteran's service personnel records reveal that he had not been engaged in combat.  He was not awarded any citations denoting combat participation such as the Purple Heart, Combat Infantryman Badge, or similar combat citations.  He served on active duty for 49 days, and did not make it out of recruit training.  There was no evidence that he had been deployed to Vietnam or discharged due to a disability.  He was given a general, under honorable conditions discharge, by reason of unsuitability because of defective attitude.  It was noted that he had been a constant disciplinary problem upon arrival at Paris Island, South Carolina; that he did not want to be a Marine; and that he put forth only a very minimal effort.  The service personnel records were negative for the reported stressors. 

VA outpatient treatment records dated from January 2001 to November 2003 show that the Veteran was treated intermittently for various psychiatric disorders, to include bipolar disorder, schizophrenia, depression, alcohol dependence, unspecified drug dependence, and personality disorder.  A history of alcohol dependency and opiate abuse was noted.  

A VA outpatient treatment record dated in July 2001 shows a diagnosis of chronic PTSD from childhood physical and sexual abuse; dissociative disorder, not otherwise specified; and cocaine abuse in partial remission.  Stressors were said to include the death of a child, father, and brother; being unemployed; and being homeless.  In October 2002, a history of reported PTSD was noted.

A letter from the National Archives Records Administration (NARA), dated in January 2011, shows that the Veteran's Marine Corps unit records were reviewed in an effort to verify the Veteran's asserted inservice stressor.  It was indicated that a search concluded that chronologies or other permanent records from the Veteran's recruit training platoon were not discovered.

A VA examination report dated in April 2011 shows that the Veteran's entire claims file was reviewed by the examiner in conjunction with conducting the examination of the Veteran.  The Veteran essentially provided a history consistent with that as set forth above.  Following mental status examination of the Veteran, the diagnosis was psychotic disorder, not otherwise specified; alcohol dependence in early remission; cannabis abuse, continuous; and cocaine dependence in full sustained remission.  The examiner explained that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran was said to have a prominent personality disorder, encompassing borderline and antisocial symptoms.  Such character disorder was thought to be developmental in nature; neither caused by nor aggravated by active duty service.  The examiner explained that the Veteran had a psychotic disorder that was less likely than not secondary to active duty service.  It was noted that any depression was largely related to the personality disorder.
In a letter received by the Board in August 2011, the Veteran asserted that he currently had severe PTSD, and reiterated his prior stressor as to witnessing a fellow service member drown in his blood.  He also asserted that Platoon 125, 1st Battalion had been sent to Vietnam to load Agent Orange into aircraft.  He appears to suggest that the fellow service member had been attached to the specified unit.

Initially, the Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a diagnosis of PTSD.  In this regard, further development of the Veteran's claim so as to verify any additional stressors is moot.  While the Veteran has exhibited some elements of PTSD in the past, his psychiatric disorder has been characterized as psychotic disorder, not otherwise specified.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Given the lack of a current diagnosis of PTSD, service connection for PTSD cannot be awarded.

The Veteran must also consider whether the Veteran has any additional acquired psychiatric disorder that is manifested as a result of his period of active service.  As noted above his service treatment records are negative for treatment or diagnosis of any psychiatric disorder during his period of active service.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, the service treatment records are deemed to have significant probative weight as to whether the Veteran had a psychiatric disorder during his period of active service.

The post-service treatment records have shown that the Veteran has been intermittently diagnosed with various psychiatric disorders, to include bipolar disorder, schizophrenia, depression, alcohol dependence, unspecified drug dependence, and personality disorder.  In April 2011, he was diagnosed with a 
psychotic disorder, not otherwise specified; alcohol dependence in early remission; cannabis abuse, continuous; and cocaine dependence in full sustained remission.  

However, the April 2011 VA examiner concluded that the Veteran had a prominent personality disorder which was thought to be developmental in nature and neither caused nor aggravated by active duty service.  As indicated above, service connection for developmental defects is generally precluded by regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Moreover, while evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect would allow for service connection, in this case, the VA examiner specifically concluded that the Veteran's developmental personality disorder was not aggravated by service.  Additionally, the VA examiner concluded that the Veteran's 
psychotic disorder that was less likely than not secondary to active duty service.   The opinions of the April 2011 VA examiner are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered whether service connection may be available for a psychosis that had become manifested to a degree of 10 percent or more within one year from the date of separation from service under 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, as the Veteran's period of service only extended 49 days, such presumptive service connection would not be available, as presumptive service connection required a Veteran to have served 90 days or more.

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with a psychiatric disorder since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a psychiatric disorder) and post-service treatment records (showing no competent medical evidence linking the current psychiatric disorder to the Veteran's active service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current psychiatric disorder that was manifested during active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


